DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities: in line 4, the recitation of “based the” should instead read --based on the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-8 are directed to systems, which describes one of the four statutory categories of patentable subject matter, i.e., machines.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
calculate a non-negative-valued average of a detection value of the load detector; and set a threshold value to be used in determining whether the body motion of the subject presents or not, based on the non-negative-valued average calculated in a resting period in which the subject merely performs a respiration
The calculating and setting steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of the data from the load detector, they would be able calculate a non-negative average and set a threshold based thereon. There is nothing to suggest an undue level of complexity in the calculation. Therefore, a person would be able to perform the calculation mentally or with pen and paper.
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a controller), and
add insignificant extra-solution activity (the pre-solution activity of: detecting a load of a subject on a bed, using generic data-gathering components (e.g. a load detector)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way (i.e., the threshold value is not actually used to determine the presence of motion). No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. calculating a standard deviation (claims 2 and 3), determining whether body motion presents (claim 2 - note that this determination is still not used for anything), determine a resting period (claim 3), set the threshold value (claim 3), resetting the threshold value (claim 4), calculating a respiratory rate (claim 5 - note that this calculation is still not used for anything and remains in a processing “black box”), determining e.g. presence in bed (claim 6 - note that this determination is still not used for anything and remains in a processing “black box”), etc.), and
further describe the pre-solution activity (or the structure used for such activity) or field of use (e.g. a bed (claims 7 and 8), etc.).
With respect to e.g. claims 7 and 8, in evaluating whether they include practical application via a “particular machine,” it is noted that the structure is recited generally rather than particularly, and is involved in extra-solution activity (i.e., serving data-gathering purposes). See MPEP 2106.05(b). Therefore, they do not constitute a particular machine. 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (none of the determinations are considered e.g. an improvement to the technology, and they are not outputted into the real world). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0116187 (“Hayes”) in view of US Patent Application Publication 2017/0202506 (“Nishimura”).
Regarding claim 1, Hayes teaches [a] body motion determination system (Abstract) for determining whether a body motion of a subject on a bed presents or not (Fig. 4, step 420), the system comprising: a load detector configured to detect a load of the subject on the bed (Fig. 1, load cells 115; Fig. 4, step 410); and a controller configured to control the body motion determination system (Fig. 1, computing device 130 able to execute instructions and process data - see ¶¶s 0028 and 0029) … . 
Hayes does not appear to explicitly teach the controller configured to calculate a non-negative-valued average of a detection value of the load detector; and set a threshold value to be used in determining whether the body motion of the subject presents or not, based on the non-negative-valued average calculated in a resting period in which the subject merely performs a respiration (although Hayes does teach distinguishing between periods of movement and stillness (Fig. 4, step 420), where periods of stillness include periods with heart and respiration movement, but no other movement (¶ 0025)).
Nishimura teaches calculating a non-negative-valued average of a detection value of a load detector (¶ 0080, magnitude based on a square value or an absolute value; ¶ 0169, the average value of the magnitudes of vibrations); and setting a threshold value to be used in determining whether body motion of the subject presents or not, based on the non-negative-valued average (Fig. 15 and ¶¶s 0169-0171, describing threshold calculation using average values of vibration magnitudes - also see Fig. 7 and 8, in which the threshold is used for distinguishing small and large movements).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distinguish periods of movement and stillness in Hayes based on a threshold associated with the value identified in Nishimura (e.g. a non-negative-valued average), as the simple substitution of one known distinguishing means (the generic one of Hayes) for another (that of Nishimura) with predictable results (identifying periods of stillness to calculate respiration rate therefrom (Hayes: Fig. 4, step 430)), and for the purpose of being able to easily exclude periods of motion from analysis (Nishimura: Figs. 7 and 8).
Regarding claim 4, Hayes-Nishimura teaches all the features with respect to claim 1, as outlined above. Hayes-Nishimura further teaches wherein the controller resets the threshold value, after the controller has determined that the body motion of the subject presents, based the non-negative-valued average calculated by the controller in the resting period after the determination that the body motion of the subject presents (Nishimura: Fig. 15, steps 405-408, resetting/updating the threshold, obvious to incorporate for the purpose of preserving accuracy after accounting for data exclusion (¶¶s 0171, 0172)).
Regarding claim 5, Hayes-Nishimura teaches all the features with respect to claim 1, as outlined above. Hayes-Nishimura further teaches [a] biological state monitoring system for monitoring a biological state of a subject on a bed (Hayes: Fig. 1, bed 110; Fig. 4, steps 430 and 440, determining respiration and sleep disorder), the system comprising: a body motion determining system as defined in claim 1 (see above); wherein the controller is further configured to calculate a respiratory rate of the subject based on the detection value of the load detector (Hayes: ¶¶s 0023 and 0031), and wherein the controller ceases calculating of the respiratory rate during a period for which the body motion determining system determines that the body motion of the subject presents (Hayes: Fig. 4, step 430, Fig. 5, step 520).
Regarding claim 6, Hayes-Nishimura teaches all the features with respect to claim 5, as outlined above. Hayes-Nishimura further teaches wherein the controller is further configured to perform at least one of a present-in or absent-from the bed determination of the subject, an asleep or awake determination of the subject, and a dead or alive determination of the subject, based on a determination result of the body motion determination system and/or the respiratory rate of the subject calculated by the controller (Nishimura: Figs. 7 and 8, showing sleep/in-bed periods and awake/out-of-bed periods determined based at least in part on vibration data. It would have been obvious to perform this determination in Hayes for the purpose of being able to exclude irrelevant data from analysis).
Regarding claims 7 and 8, Hayes-Nishimura teaches all the features with respect to the corresponding claims 1 and 5, as outlined above. Hayes-Nishimura further teaches [a] bed system comprising: a bed (Hayes: Fig. 1, bed 110); and the body motion determining system as defined in claim 1 (see above)/the biological state monitoring system as defined in claim 5 (see above).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes-Nishimura in view of US Patent Application Publication 2006/0241510 (“Halperin”).
Regarding claim 2, Hayes-Nishimura teaches all the features with respect to claim 1, as outlined above. Hayes-Nishimura does not appear to explicitly teach wherein the controller is further configured to: calculate a standard deviation of the detection value of the load detector; and determine whether the body motion of the subject presents or not based on a comparison between the calculated standard deviation and the threshold value.
Halperin teaches calculating a standard deviation to determine whether a subject is restless (exhibiting significant movement) or not (Fig. 12, ¶ 0655). The determination is based on comparison with a threshold (¶ 0655, an average standard deviation during a given sleep period).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate standard deviation in the combination, as in Halperin, and to determine whether motion was present based thereon (as in Fig. 13 of Nishimura, where comparing a magnitude to a threshold determines motion, and standard deviation being another measure of magnitude (as indicated by ¶ 0655 of Halperin)), as the simple substitution of one motion indicator (vibration magnitude in Nishimura) for another (standard deviation, as in Halperin) with predictable results (determining the presence of motion).
Regarding claim 3, Hayes-Nishimura-Halperin teaches all the features with respect to claim 2, as outlined above. Hayes-Nishimura-Halperin further teaches wherein the controller is further configured to determine that a period in which the standard deviation is not more than a predetermined value is the resting period (as suggested by ¶ 0655 of Halperin, where a low standard deviation indicates restfulness), and wherein the controller sets the threshold value based on the non-negative-valued average calculated in the resting period determined by the controller (as in claim 1).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791